PER CURIAM
Adrian Gough ("Appellant") appeals from the trial court's order and judgment granting the St. Louis Metropolitan Police Department's ("Respondent") motion to dismiss and denying his Petition for Expungement of Arrest Records pursuant to Section 610.122, RSMo. We have reviewed the briefs of the parties and the record on *878appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).